DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Allowable Subject Matter
Claims 1-9, 11-21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 13, and 25 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method or system, further comprising: determining, by the data processing hardware, that a sum of angles associated with the edges of the eye or the mouth correspond to a value of about two pi; approximating, by the data processing hardware, a position of the eye or the mouth based on the detected edges that correspond to a value of about two pi; extracting, by the data processing hardware, the mouth or the eye at the approximated position from the captured image of the face; and rendering, by the data processing hardware, the extracted mouth or the extracted eye at the approximated position with a fill, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in independent claims 13 and 25).  It is noted that the closest prior art, Li et al. (US Pub. 2015/0084950), hereinafter Li, shows receiving, at data processing hardware, a first facial framework and a first captured image of a face of a user with a neutral facial expression, the first facial framework corresponding to the face of the user at a first frame and comprising a first facial mesh of facial information; determining, by the data processing hardware, a facial texture corresponding to the face of the user based on the projected first captured image; receiving, at the data processing hardware, a second facial framework, the second facial framework corresponding to the face of the user at a second frame and comprising a second facial mesh of facial information; updating, by the data processing hardware, the facial texture based on the received second facial framework; and displaying, by the data processing hardware, the updated facial texture as a three-dimensional avatar, the three-dimensional avatar corresponding to a virtual representation of the face of the user; and generating, by the data processing hardware, a rendition of an eye or a mouth of the user by: detecting, by the data processing hardware, edges of the eye or the mouth.  However, Li fails to disclose or suggest projecting, by the data processing hardware, the first captured image of the face onto the first facial framework; determining, by the data processing hardware, that a sum of angles associated with the edges of the eye or the mouth correspond to a value of about two pi; approximating, by the data processing hardware, a position of the eye or the mouth based on the detected edges that correspond to a value of about two pi; extracting, by the data processing hardware, the mouth or the eye at the approximated position from the captured image of the face; and rendering, by the data processing hardware, the extracted mouth or the extracted eye at the approximated position with a fill.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613